DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 5 each recite “the sintered body layer including no resin”. Although the originally filed specification is silent with regard to the use of resin in the sintered body layer, there is no description of such a layer that excludes resin. Any negative limitation must have basis in the original disclosure. While alternative elements may be explicitly excluded in the claims, the original filing does not disclose broadly the use of “resin” with the sintered body layer. The closest description appears to be the disclosure in paragraphs [0063] and [0064] of the specification (paragraphs [0079] and [0080] of the PGPub) that the sintered body layer can be formed from an ink containing “a dispersant” where specific polymeric dispersants are disclosed.
[0063] <Other Components>
The ink may contain a dispersant other than metal particles 31. As a dispersant, various dispersants that can satisfactorily disperse the metal particles 31 can be used without being particularly limited.

[0064] 	To prevent the degradation of peripheral members, the dispersant preferably does not contain sulfur, phosphorus, boron, halogen and alkali. Preferable examples of the dispersant include nitrogen-containing polymeric dispersants such as polyethyleneimine and polyvinylpyrrolidone; hydrocarbon-based polymeric dispersants having a carboxylic acid group in its molecule, such as polyacrylic acid and carboxymethyl cellulose; polymeric dispersants having a polar group, such as Poval (polyvinyl alcohol), styrene-maleic acid copolymers, olefin-maleic acid copolymers, and copolymers having a polyethyleneimine moiety and a polyethylene oxide moiety in one molecule thereof.

This description, however, does not provide support for the broader language of a “resin” such that the material can be excluded from the claimed invention. That is, the original description provides support for “a dispersant” and particular classes thereof, e.g., “a nitrogen-containing dispersant,” and specific materials such as “polyethyleneimine,” which can then be excluded from the invention, but does not provide support for the broader “resin” and so the negative limitation in the present claims is unsupported and represents new matter.


Response to Arguments
Applicant’s arguments, see pages 4-6 of Remarks, filed 5/31/2022, with respect to claims 1-5 have been fully considered and are persuasive. The rejections under 35 USC 103 over Yoneda (JP 2013-164990) of claims 1-5 have been withdrawn. As noted by Applicant, Yoneda discloses its conductive part comprises thermoplastic and thermosetting resins with its metal particles. Therefore, the teachings are excluded by the presently claimed requirement of “the sintered body layer including no resin”.

In the interest of compact prosecution, the examiner notes the claim language of “the sintered body layer…consisting essentially of sintered metal particles” alone may not distinguish the claimed invention from Yoneda’s disclosure (e.g., in the event that Applicant amends the claims to delete “the sintered body layer including no resin” to overcome the outstanding rejection under 35 USC 112(a)). While the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787